Opinion issued May 9, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas


                              NO. 01-13-00125-CV


            IN THE INTEREST OF D.C., AKA D.R.C., III, a Child


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-04925J


                          MEMORANDUM OPINION
      This is an appeal from a judgment signed February 7, 2013. On April 5,

2013, the parties filed a joint motion to dismiss the appeal because the trial court

set aside the February 7, 2013 judgment by order signed and entered March 6,

2013. See TEX. R. APP. P. 42.1. No opinion has issued. Accordingly, we grant the
motion and dismiss the appeal. See id. We dismiss all other pending motions as

moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2